Citation Nr: 0814821	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  07-33 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vermont Veterans Affairs 
Section, Military Department


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel

INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This appeal initially came before the Board of Veterans' 
Appeals (Board) from a rating decision from the Department of 
Veterans Affairs (VA) White River Junction, Vermont Regional 
Office (RO).  


FINDING OF FACT

The veteran's psychiatric disorder has been manifested 
primarily by symptoms that includes depressed mood, decreased 
concentration, and sleep impairment; without more than 
moderate impairment in social functioning or industrial 
capability.


CONCLUSION OF LAW

The schedular criteria for an initial rating higher than 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Review of the record reveals that all appropriate notice and 
development has been accomplished.  See 38 U.S.C.A. § 5100 et 
seq. (West 2002 & Supp. 2007).  Examinations have been 
conducted.  Notice as to what evidence needed, as well as the 
type of evidence necessary to establish a disability rating 
and effective date for that disability, has been provided.  
Letters of November 2004, December 2004, May 2005, and March 
2006 provided pertinent notice and development information.  
There is no indication that there is additional evidence or 
development that should be undertaken.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess v. Nicholson, 19 Vet. App. 473 
(2006), the Court of Appeals for Veterans Claims (Court) held 
that in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled. Id. 
at 490-91.  Thus, because the notice that was provided before 
service connection was granted was legally sufficient, VA's 
duty to notify in this case has been satisfied.

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  The record contains service medical 
records, private clinical records, private medical 
statements, VA outpatient records, as well as, reports of VA 
examinations that were conducted in February 2005 and June 
2007.  The record contains a November 2004 report from a 
private psychologist; 2006 and 2007 patient session notes 
from a mental health counselor; 2005 and 2006 VA outpatient 
reports; and VA examination reports dated in February 2005 
and June 2007.  The record also contains testimony and 
written statements from the veteran.  

Entitlement to a rating in excess of 30 percent for PTSD

Service connection was granted for PTSD in an October 2006 
rating action.  A 30 percent evaluation was assigned, 
effective in November 2004.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. § 
1155.  Separate diagnostic codes identify the various 
disabilities.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  The Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 21 
Vet. App. 505 (2007).  The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.   See also Fenderson v. West, 12 Vet. App. 119 
(1999) concerning initial and staged ratings.

The lay statements are considered to be competent evidence 
when describing symptoms of a disease or disability.  
However, these statements regarding the severity of the 
appellant's symptoms must be viewed in conjunction with the 
objective medical evidence of record and the pertinent rating 
criteria.

Under the General Rating Formula for Mental Disorders a 30 
percent rating is assigned for PTSD when it results in 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted when the disorder causes 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumulatory, or stereotyped speech; panic 
attacks more frequently than once per week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.  

A 70 percent rating is assigned when the condition produces 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9400.

A Global Assessment of Functioning (GAF) rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.1994).

A GAF of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or 
co-workers).

In reviewing the findings and history elicited at VA 
examination, the Board concludes that the veteran's 
disability picture attributable to his PTSD most nearly 
approximated the manifestations for a 30 percent evaluation.  
Thus, the higher rating is not warranted.  38 C.F.R. § 4.7.

The veteran is socially isolated.  He reports that he is 
unable to sleep well and nightmares, as well as, intrusive 
thoughts of combat still occur.  He experiences flashbacks 
and avoid Vietnam reminders.  He reports being hypervigilant, 
emotionally numb, easily startled, and easily angered.  The 
mental health counselor reported cognitive distortions and 
restricted range of affect.  At the 2007 VA examination it 
was noted that he continued to show impacted social and 
affective symptoms.  

However, for the most part, it appears that the veteran is 
generally functioning independently, appropriately, and 
effectively.  He exhibited some depression.  However, his 
conversation was normal, not circumstantial, circumlocutory, 
stereotyped, illogical, obscure, or irrelevant.  His memory 
was not limited to retention of only highly learned tasks, 
much less marked by memory loss for close relatives, or his 
own occupation or name.  His judgment was not considered 
inadequate.  He did not report problems involving routine 
behavior, self-care, or conversation, nor did he neglect his 
personal appearance or hygiene.  At VA examination his 
personal hygiene was considered adequate.  While he reported 
flashbacks there was no evidence of delusions.  He was well 
oriented, rather than disoriented.  He did not report any 
obsessional rituals.  

A GAF score of 55 was reported at his VA examinations in 2005 
and 2007, which is considered moderate.  GAF scores are not 
controlling, but must be accounted for as they represent the 
assessment of trained medical observers.  The assigned GAF 
score would not support a conclusion that a higher evaluation 
is warranted.  In sum, the veteran's symptoms did not more 
closely approximate the criteria required for a 50 percent 
rating.  There is no indication on file that the symptoms 
have increased to any significant degree in the time since 
that examination.  There is nothing in the testimony that 
would suggest that a higher rating is for assignment.



ORDER

An initial evaluation in excess of 30 percent for PTSD is 
denied.  


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


